Citation Nr: 0918472	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and H. K. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).

In his substantive appeal to the Board, the Veteran claims 
that he is unable to work.  This issue is referred to the RO 
for appropriate action.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
depression, anger, panic attacks, nightmares, insomnia, no 
social life, vague suicidal ideations, agitation, and Global 
Assessment of Functioning scores predominately ranging from 
50 to 65, but his PTSD is not manifested by symptoms such as 
illogical, obscure, or irrelevant speech, spatial or other 
disorientation, impaired abstract thinking, gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, or grossly inappropriate behavior.  

2.  The Veteran experiences moderate to severe social and 
occupational impairment, with inability to maintain 
productivity and efficiency due to inability to work with 
others, depressed mood, anxiety, and irritability.




CONCLUSION OF LAW


The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Veteran was sent notice letters in March 2006, 
April 2007, May 2008 that provided information as to what 
evidence was required to substantiate the claim(s) and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the March 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the first adverse 
determination on appeal.  Specifically, notice as to Vazquez-
Flores v. Peake, was not issued until a May 2008 letter.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Veteran was sent a letter May 2008 
specifically addressing the Vazquez-Flores requirements.  
Moreover, to the extent that this notice was in any way 
deficient as to content or timing, it is acknowledged that 
such error is presumed prejudicial.  Here, however, any 
presumption of prejudice is overcome.  Indeed, the Veteran 
was provided with correspondence regarding what was needed to 
support his claim.  Specifically, the March 2009 and April 
2009 supplemental statements of the case set forth the 
diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the Veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment.  The Veteran has demonstrated his 
understanding of these requirements, as evidenced by 
statements made in his substantive appeal to the Board.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a June 2008 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Evaluations

The Veteran is seeking a rating in excess of 50 percent for 
his service connected PTSD.  In particular, he asserts that 
his nightmares, flashbacks, intrusive thoughts, and 
irritability, have markedly increased in severity, and 
accordingly, he believes a 70 percent rating is warranted.  
See VA Form 9, dated October 2007.  His claim for an 
increased rating was received in March 2007.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Finally, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Entitlement to a Rating In Excess of 50 Percent for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental 
Disorders.  The General Rating Formula for Mental Disorders 
provides the following ratings in excess of 50 percent for 
PTSD:

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mildinsomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Facts and Analysis

Again, in the present case, the Veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 50 percent rating.  The Veteran's assertions 
regarding his service-connected psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

The evidence for the relevant time period on appeal includes 
VA outpatient treatment records, the Veteran's hearing 
testimony, and a May 2007 VA examination report.  

The Veteran was afforded a VA posttraumatic stress syndrome 
examination in May 2007, at which time he reported ongoing 
PTSD symptomatology, including increased 
hyperarousal/hypervigilence, nightmares, night sweats, 
recurring intrusive thoughts, and flashbacks.  The examiner, 
who had previously evaluated the Veteran for PTSD in 2004, 
stated that the Veteran's symptoms had "clearly worsened" 
since his last examination.  He specifically noted that the 
Veteran's symptoms were now moderate to severe in nature, as 
compared with symptoms in 2004 that were merely moderate.  In 
particular, the Veteran was described as markedly anxious, 
almost to the point of being on the verge of panic.  His 
affect was constricted, which the examiner believed was an 
effort by the Veteran to control his anxiety so that he could 
complete the examination.  The examiner further observed that 
the Veteran experienced a "full hyperarousal triad," with 
nightmares, night sweats, intrusive thoughts/recollections, 
and flashbacks related to his Vietnam experiences.  

The examiner opined that the Veteran was markedly socially 
anxious and avoidant.  He experienced difficulties being in 
crowds or social situations; he reported becoming tense, 
anxious and hypervigilent when he is in public.  The examiner 
found evidence of a decline in his ability to enjoy daily 
activities, along with evidence of moderate to severe 
emotional detachment and estrangement from others.  He 
further noted that the Veteran's relationship with his 
girlfriend appeared like it, too, may have worsened since the 
last examination.  There was also evidence of increased anger 
and irritability, with more frequent episodes of frustration 
and sullenness.  He noted moderate hypervigilence with home 
security, and the locking of the doors at night.  His sleep 
was also impaired, as he reported waking up several times a 
night with nightmares.  In sum, the Veteran exhibited 
recurring low mood states, negativity, pessimism, and 
excessive worry and rumination, along with all of his other 
PTSD symptoms.  It was noted that the Veteran currently 
abused alcohol, more or less on a daily basis.  There was no 
evidence of mania or psychosis; his insight and judgment were 
fair.  The Veteran stated that he was considering undergoing 
regular psychiatric treatment.   

With respect to his functional assessment, the examiner noted 
that the Veteran currently has difficulties performing any 
activities that require him to deal with the public; he 
avoids them at all costs.  He is able to care for his 
personal needs and grooming; he can manage his own funds; and 
he can drive a car and perform simple household chores.  

The examiner described his current level of personal and 
social adjustments as moderately to severe impaired, with a 
clear increase in his PTSD symptoms, including frequent 
nightmares, flashbacks, and intrusive thoughts.  He was 
described by the examiner as markedly socially anxious, 
hypervigilent, and emotionally detached, with increased 
irritability and anger.  In the examiner's opinion, the 
Veteran would have marked difficulty in maintaining 
appropriate stability in work-related relationships.  The 
examiner further commented that there would be at least 
moderate impairments with regard to his ability to maintain 
himself in a reliable and stable manner in traditional work-
related settings.  The pertinent diagnosis was PTSD, chronic, 
moderate to severe with associated depression and anxiety.  
The Veteran was assigned a GAF score of 52, which reflects 
moderate symptoms.  

VA clinical records dated from May 2006 to December 2008, 
demonstrate that the Veteran received continued treatment for 
his PTSD.  

In May 2006, a clinical record reflects that the Veteran's 
behavior, emotional status, and memory were within normal 
limits.   

In May 2007, a mental status examination reflects that the 
Veteran was depressed and anxious; he became tearful at 
points during the conversation.  He further admitted to 
having suicidal ideations and believes that his alcoholism is 
a passive suicide attempt.  He stated that he is sometimes 
reckless with his life.  He denied homicidal ideations; there 
was no evidence of delusional thought content; his insight 
and judgment were fair; his hygiene and grooming were good; 
and he did not seem internally preoccupied.  He was assigned 
a GAF score of 50, indicating serious symptoms.   

In June 2008, a psychiatric progress note reflects that the 
Veteran was "on edge" and having problems with his 
girlfriend.  He was assigned a GAF score of 55, indicating 
moderate symptoms.  

In November 2008, a VA psychiatry note shows that the 
Veteran's mood was euthymic, but that there were no 
perceptual abnormalities and he denied having 
homicidal/suicidal ideations, or delusions.  A GAF score of 
50 was again assigned, indicating serious symptoms. .  

In December 2008, a VA behavioral health record shows that 
the Veteran continued to struggle with his military trauma 
and lack of fulfillment in life.  He was assigned a GAF score 
of 62, indicating some mild symptoms.  

In February 2009, a behavioral health progress note shows 
that the Veteran talked about traumatic events and memories 
from Vietnam with appropriate affect; however, it was unclear 
to the social worker what level of distress these memories 
caused the Veteran.  The Veteran complained of depression, 
and expressed frustration about his unemployment.  

In March 2009, a behavioral outpatient record reflects that 
the Veteran was responsive and engaged throughout the 
session; he stated that he was looking forward to spring, and 
brought in photos of Vietnam and copies of his artwork.  

In June 2008, the Veteran testified before the undersigned at 
a Travel Board hearing.  He attested to having suicidal 
thoughts, becoming easily irritated, and having substantial 
social impairments, such as difficulties going out into 
public.  His fiancée also provided testimony as to the 
Veteran's PTSD symptomatology, stating that he stays in the 
house for days or weeks at time because of his fear of going 
outside.  Again, the Veteran and his fiancée are deemed 
competent to testify to such matters capable of lay 
observation.  See Espiritu, supra.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 70 percent rating for PTSD is 
warranted.  While the Veteran does not meet every symptom 
described for a 70 percent rating, that is not what is 
required.  The evidence shows that, throughout the course of 
this appeal, his symptoms have more closely approximated the 
symptoms described for a 70 percent rating.  Indeed, 
according to the May 2007 VA examiner, the Veteran displayed 
marked occupational and social impairment, with deficiencies 
in most areas (such as work, family relations, and mood) due 
to such symptoms as near-continuous panic and depression 
affecting his ability to function independently and 
effectively.  In fact, the examiner found that the Veteran 
was "markedly socially anxious and avoidant," and 
moderately to severely emotionally detached and estranged 
from others.  Overall, the examiner continuously described 
his PTSD symptomatology as moderate to severe in nature.  
Notably, the Veteran's GAF scores, as outlined above, also 
reflect moderate to severe symptomatology.  

Moreover, the most recent evidence of record, including a May 
2007 clinical record and the Veteran's own testimony, 
reflects that the Veteran has, at the very least, "vague" 
suicidal ideations.  Additionally, the testimony provided by 
his fiancée indicates that the Veteran continues to struggle 
with impaired impulse control (such as unprovoked 
irritability with periods of violence), and deficiencies in 
his ability to establish and maintain effective family/social 
relationships.  

Because both the medical and lay evidence of record shows 
symptoms such as these, the Board finds that a 70 percent 
rating is warranted for the Veteran's service-connected PTSD. 

The evidence does not show, however, that a rating in excess 
of 70 percent is warranted.  For instance, there is no 
indication that the Veteran has total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Indeed, the May 2007 examiner stated that the 
Veteran was capable of caring for his personal needs and 
grooming; he was able to manage his own funds; and he was 
capable of performing daily chores.  Moreover, all available 
psychiatric clinical records reflect that the Veteran's 
insight and judgment have been described as fair, at worst.  
Further, his memory and thought process have been within 
normal limits and logical.  Although it was noted that the 
Veteran would likely have difficulties with stability in a 
"traditional" work setting, there is no indication that the 
Veteran has total occupational impairment.  In fact, he 
testified that he is self-employed artist and that he is 
occasionally hired to paint murals.  Thus, based on the 
foregoing, a 100 percent rating is not warranted.

In summary, the Board has considered all of the Veteran's 
PTSD symptoms that affect the level of occupational and 
social impairment.  After so doing, the Board concludes that 
his PTSD is appropriately rated as 70 percent disabling.  For 
the reasons discussed above, the Board finds that overall 
record does not establish that the Veteran's PTSD is 
manifested by symptomatology which more nearly approximates a 
100 rating.  To that extent, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
doctrine is not for application. 38 U.S.C. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

A disability rating of 70 percent, but no higher, for the 
Veteran's posttraumatic stress disorder is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


